DETAILED ACTION
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 recites the limitation "the horizontal rows".  There is insufficient antecedent basis for this limitation in the claim. Applicant can overcome rejection by amending to depend off claim 3. 


Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1 and 3-19 rejected under 35 U.S.C. 103 as being unpatentable over Kamat et al. (US Pat. No. 5,647,593) in view of Tracy (US Pat. No. 4,364,568) and further in view of Hench (US Pub. No. 2021/0154567).
With respect to claims 1, 3-11 and 19, Kamat et al. teaches a strategic board game comprising: a game board 20 comprising a plurality of squares (Fig.’s 2, 4-8; column 2, lines 26-41); a plurality of game pieces movable between the plurality of squares (Fig.’s 2, 4-8; column 2, lines 58-67; column 7, lines 8-10); wherein the game board further comprises seven horizontal rows (Fig.’s 2, 4-8); wherein the game board further comprises six vertical columns Id.; wherein the plurality of squares comprise fifteen white squares and fifteen black squares and wherein the white squares and black squares alternate across the game board Id.; wherein the plurality of game pieces comprise two sets of player pieces (Fig.’s 2, 4-8; column 2, lines 58-67; column 7, lines 8-10); wherein each set of player pieces comprises four different game pieces Id.; wherein each set of player pieces comprises six total game pieces (Fig. 4; column 6, lines 18-20); wherein the plurality of squares are thirty alternating white and black squares Fig.’s 2, 4-8). Examiner notes the use of “comprising”, “comprises”, and/or “comprise” transitional phrases, which, per MPEP 2111.03 indicate inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). 
Examiner notes limitations pertaining to “squares”, colors of squares and arrangement of squares are directed to printed matter. Per MPEP 2111.05, If a new and unobvious functional relationship between the printed matter and the substrate does not exist. USPTO personnel need not give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004).
Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. the critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.  In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) Moroever, “[M]ere printed matter cannot impart a patentable feature to a claim” In re Miller, 418 F.2d 1392, 164 USPQ 46 (CCPA 1969). The physical configuration of the claimed apparatus in the Gulack invention comprised three key elements: (1) a band, ring, or set of concentric rings; (2) a plurality of individual digits imprinted on the band or ring at regularly spaced intervals; and (3) an algorithm by which the appropriate digits are developed. The court noted that the claims require a particular sequence of digits to be displayed on the outside surface of a band. These digits were functionally related to the band in two ways: (1) the band supports the digits; and (2) there is an endless sequence of digits — each digit residing in a unique position with respect to every other digit in an endless loop. The digits exploit the endless nature of the band, and notably, these features are critical to the invention, thus constituting a functional relationship between the digits and the band. The product performed some function with respect to the printed matter it is associated because the claimed algorithm would not be satisfied without certain physical relationships of the string of numbers.  In Miller, the printed indicia on a measuring device for use in fractioning recipes was at issue. Specifically, volumetric indicia on the measuring receptacle indicated volume in a certain ratio to actual volume. This relationship was held to constitute a functional relationship between the indicia and the substrate. The printed matter performs some function with respect to the product to which it is associated.
Evidence against a functional relationship exists where a product merely serves as a support for printed matter. See MPEP 2111.05. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. Another example in which a product merely serves as a support would occur for a deck of playing cards having images on each card. See In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009) (unpublished). In Bryan the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn"; "identify and distinguish one deck of cards from another"; and "enable[] the card to be traded and blind drawn". However, the court found that these functions do not pertain to the structure of the apparatus and where instead drawn to the method or process of playing a game. See also Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955), in which the invention was directed to a set of dice by means of which a game may be played. The claims differed from the prior art solely by the printed matter in the dice. The claims were properly rejected on prior art because there was no new feature of physical structure and no new relation of printed matter to physical structure. For example, a claimed measuring tape having electrical wiring information thereon, or a generically claimed substrate having a picture of a golf ball thereupon, would lack a functional relationship as the claims as a whole are directed towards conveying wiring information (unrelated to the measuring tape) or an aesthetically pleasing image (unrelated to the substrate) to the reader. Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864.
Unlike the fact situations in Miller and Gulack, the substrate (game board surface) does not support the printed indicia and the indicia is not arranged such that it's positioned in a unique position with respect to the substrate. Moreover, the squares are directed towards conveying information pertaining to game rule independent of the supporting product. There is not a new and unobvious functional relationship therebetween. Instead, the board indicia is akin to the images on a playing card in In re Bryan and the dice indicia of Ex parte Gwinn, neither of which were determined to establish a new and unobvious functional relationship with the substrate. In sum, there is not a new and unobvious functional relationship between the printed indicia and the substrate it is imprinted thereon and no patentable weight is given thereto.
Admittedly, Kamat et al. does not expressly teach a base such that the squares are positional on the base (i.e. distinct components). However, Tracy, directed to the analogous art of game boards, teaches such features to be known in the art – base 2 (“elevated border”) with game board squares 4 (“space pieces”) positioned thereon (Fig.’s 1-2; column 2, lines 44-52). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to use combine a base portion with squares positional thereon as taught by Tracy to Kamat et al. The motivation to combine is to facilitate game play with a stable base structure. The border of the frame can be used for display game related information. Moroever, the use of the base allows adjustment to the square arrangement, which adds diversity to the game board (column 2, lines 60-65 – Tracy). The proposed modification is considered to have a reasonable expectation of success as the functionality of Kamat et al. is unchanged. 
Kamat teaches a plurality of “means of indication” for easily identifying certain game pieces (column 4, lines 20-51). The means for indication includes an angled head, different colored lines, removable hats, or light indicators Id. Kamat does not expressly teach a plurality of rings as the indication means. However, Hench, directed to the analogous art of game boards, teaches such features as using a removable ring 202 positioned on game pieces is known in the art (Fig.’s 2-3; paragraph [0028]; claim 18). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to substitute the means of indication suggested by Kamat with a ring. The motivation is to provide an easily identifiable structure that conveys game related information to the players. Such modification is considered to have a reasonable expectation of success as Kamata et al. contemplates “other means of indication” are “possible” (column 4, lines 40-41). Moreover, the game figures of Kamata are configured to accept rings.  
With respect to claims 12-14, 16 and 18, Kamat et al. teaches wherein each set of game pieces comprises a pair of bishops (Fig. 4), or, in a different embodiment, a pair of pawns (Fig. 7). Regarding the specific names of the game pieces, examiner takes two alternative positions. First, the specific names (i.e. minion, prelate, templar) are intended use limitations. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim.  See MPEP 2114.  Here, the bishops and/or pawns are capable of being used as a “minion” that moves one square vertically or horizontally at a time, and/or as a “prelate” that moves one square diagonally at a time, and/or as a templar piece permitted to first move three squares either vertically or horizontally, then up to two additional squares the opposite direction of the first move. In the alternative, examiner considers the specific name of the pieces to be an obvious design choice akin to an aesthetic design choice (Per MPEP 2144.04, matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.  See In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)). One having ordinary skill in the art would recognize that the names of the pieces serve no mechanical function. The game piece names are considered obvious in the art based on the imagination and desired theme of the game the game designer prefers.  
Regarding claims 15 and 17, limitations directed to game rules, including movements rules for different game pieces, are treated as functional language / intended use. See MPEP 2114, In re Schreiber. Here, as stated above, the structure of the bishops / pawns are configured to move as claimed. 

4.	Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamat et al. (US Pat. No. 5,647,593) in view of Tracy (US Pat. No. 4,364,568) and further in view of Hench (US Pub. No. 2021/0154567) and even further in view of Stadler (US Pat. No. 3,506,268)
The disclosure set forth above in the rejection of claims 1 and 3-19 Kamat et al. in view of Tracy and Hench substantially teaches the limitations of claim 20. Regarding claims 2 and 20, 
Secondary reference Tracy, cited above for the base, teaches wherein the base comprises opposing player ends (See Tracy Fig. 1). Tertiary reference Hench teaches the use of rings (paragraph [0028]). The motivations to combine references are the same as stated above. However, the limitation of a base with a pair of opposing ring stands for retaining the rings is not taught by the prior art applied above. Examiner cites to analogous art reference Stadler for its teaching of the following: ring stands 74 positioned on opposing player ends of base 34, wherein said ring stands 74 retain game rings 70 (Fig.’s 1, 6; column 4, lines 53-58). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to add the ring retainers at each player end of the base. The motivation to combine is to provide proper storage of the game rings. Due to the small size of the rings, they can be easily misplaced or lost. Moreover, the retainer rings provide a convenient identification for whether any rings are “in play” in the game board. The proposed modification is considered to have a reasonable expectation of success. The base portion of Hench includes border positions peripheral to the game board playing squares, providing an optimal location to position the ring retainer means. 


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711